Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1, 3-6, 8-15, 17-20 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claims to overcome claim objections and 112 rejections and amended independent Claims 1 and 13 to further limit to include the limitations of Claims 2, 6 respectively to distinguish over the prior art of record.
Regarding amended Claim 1, closest prior art of record considered, Inoue et al. (US 2016/0308524) discloses a driver circuit having an overcurrent protection function (Figures 1-48), the circuit comprising:
an output transistor (comprising main transistor 5 of 1A, Figures 1-2 for example) that supplies output current to a load (LOAD connected to output node Nt, Figure 1); 
a control signal generating circuit that outputs a pulse width modulation (PWM)  control signal (comprising part of 21, 23 outputting FL, FH, Figure 1), the PWM control signal controlling turning ON and OFF of the output transistor (Paragraphs 87); 
a current detecting circuit (comprising sense transistor 5s of 1A, 7A, Figure 1) that detects a current flowing through the output transistor (Paragraph 81, “….Each of the sense resistors 7A and 7B along with a current detection unit 25 (to be described later) forms current detection device”, Paragraph 89, “…corresponding to a current flowing through the semiconductor element 1B based on a sense voltage VSL applied to the sense resistor 7B”); 

a control circuit that generates a signal indicating an overcurrent state (comprising 1039, part of 1027 in Figure 35); and 
an interval setting circuit that outputs (comprising 27 in IC  24A, Figure 1), in response to the PWM control signal and overcurrent detecting signal, an output signal that turns off the output transistor after a predetermined time interval from a timing at which the overcurrent detecting signal is output in a control state where the PWM control signal turns ON the output transistor (Paragraph 105, “….The Vf control unit 26 of the drive IC 24B determines whether or not the detected current of the diode device 6 in the forward direction is greater than or equal to the current threshold value It during a time period (time t2 to time t3) for which the PWM signal FL is at an H level.  When it is determined that the detected current is less than the current threshold value It, the Vf control unit 26 outputs the H-level gate drive signal SGL”, Paragraphs 114-116 ). 
Inoue does not disclose a counter that counts a number of times that the overcurrent detecting signal is output; and the signal indicating overcurrent state being when a count value of the counter exceeds a predetermined number within a preset time interval, and does not disclose the interval setting circuit that outputs turn on the 
Kawata (US 2014/0016240) discloses a driver circuit having an overcurrent protection function (Figures 4, 8, 12, Abstract) including a counter (comprising 61, 66, Figure 12) that counts a number of times an overcurrent detecting signal is outputted from an overcurrent detection circuit (det1 in Figure 8 input to 61 via OR gate 60 in Figure 12) and outputs a signal indicating overcurrent state when a count value of the counter exceeds a predetermined number within a preset time interval (SDN output from 61, Figure 12, Abstract, “……configured to count the number of times by which the first signal is output from the first overcurrent detector within a predetermined time interval, and to output a shut-down signal to stop an operation of the driver circuit as a value of the count reaches a predetermined value)”.
Combination of Inoue and Kawata does not disclose the interval setting circuit output signal that turns ON the output transistor after a predetermined time interval from a timing at which the overcurrent detecting signal is output in a control state where the PWM control signal turns ON the output transistor, in combination with the other recited elements of the driver circuit of Claim 1, therefore allowable. Claims 3-6, 8-12 depend from Claim 1.
Amended Claim 13 recites a method corresponding to the drive circuit having an overcurrent protection function of Claim 1, including the corresponding allowable feature of Claim 1, therefore allowable for the same reasons as for Claim 1. Claims 14-15, 17-20 depend from Claim 13. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 1/10/2022